As filed with the Securities and Exchange Commission on April 29, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end:November 30, 2011 Date of reporting period:February 28, 2011 Item 1. Schedules of Investments. WBI Absolute Return Balanced Fund Schedule of Investments February 28, 2011 (Unaudited) Shares COMMON STOCKS - 28.38% Value Aerospace Product and Parts Manufacturing - 1.61% 85 Boeing Co. $ Computer Systems Design and Related Services - 0.81% iGATE Corp. (a) Depository Credit Intermediation - 2.56% M&T Bank Corp. Electric Power Generation, Transmission and Distribution - 7.82% 92 Black Hills Corp. Exelon Corp. Pepco Holdings, Inc. PPL Corp. UIL Holdings Corp. Elementary and Secondary Schools - 1.77% 49 Strayer Education, Inc. Nondepository Credit Intermediation - 0.95% H&R Block, Inc. Other Food Manufacturing - 1.17% 94 McCormick & Co., Inc. Other Information Services - 0.82% BGC Partners, Inc. - Class A Pharmaceutical and Medicine Manufacturing - 4.36% Novartis AG - ADR Sanofi-Aventis - ADR Pipeline Transportation of Natural Gas - 2.66% Williams Companies, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 0.79% A. Schulman, Inc. Sugar and Confectionery Product Manufacturing - 1.93% Hershey Co. Water, Sewage and Other Systems - 0.35% 40 American States Water Co. Wireless Telecommunications Carriers (except Satellite) - 0.78% 84 Rogers Communications, Inc. - Class B (b) TOTAL COMMON STOCKS (Cost $105,537) PREFERRED STOCKS - 1.13% Electric Power Generation, Transmission and Distribution - 1.13% Companhia Energetica de Minas Gerais - ADR TOTAL PREFERRED STOCKS (Cost $4,193) EXCHANGE-TRADED FUNDS - 15.51% iShares Barclays 1-3 Year Credit Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund 60 Vanguard Consumer Staples ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $58,898) SHORT-TERM INVESTMENTS - 54.28% STIT-Treasury Portfolio - Institutional Class, 0.03% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $206,994) TOTAL INVESTMENTS IN SECURITIES (Cost $375,622) - 99.30% Other Assets in Excess of Liabilities - 0.70% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of February 28, 2011. ADR - American Depositary Receipt ETF - Exchange-Traded Fund WBI Absolute Return Dividend Growth Fund Schedule of Investments February 28, 2011 (Unaudited) Shares COMMON STOCKS - 74.69% Value Advertising, Public Relations, and Related Services - 0.64% Harte-Hanks, Inc. $ Aerospace Product and Parts Manufacturing - 3.91% Boeing Co. Lockheed Martin Corp. Animal Slaughtering and Processing - 1.75% Sanderson Farms, Inc. Clothing Stores - 3.22% Gap, Inc. Communications Equipment Manufacturing - 2.15% Harris Corp. L-3 Communications Holdings, Inc. Computer Systems Design and Related Services - 3.76% iGATE Corp. (a) Jack Henry & Associates, Inc. Converted Paper Product Manufacturing - 2.26% Greif, Inc. - Class A Data Processing, Hosting, and Related Services - 3.07% Automatic Data Processing, Inc. Electric Power Generation, Transmission and Distribution - 5.86% Empresa Nacional de Elctrcidad S.A. - ADR Pinnacle West Capital Corp. PPL Corp. Grocery and Related Product Merchant Wholesalers - 1.00% Nash Finch Co. Health and Personal Care Stores - 3.59% Walgreen Co. Insurance Carriers - 1.20% HCC Insurance Holdings, Inc. Lessors of Real Estate - 2.31% Equity Lifestyle Properties, Inc. Limited-Service Eating Places - 1.12% Starbucks Corp. Newspaper, Periodical, Book, and Directory Publishers - 4.64% McGraw-Hill Companies, Inc. 56 Washington Post Co. - Class B Pharmaceutical and Medicine Manufacturing - 8.70% Abbott Laboratories Sanofi-Aventis - ADR Teva Pharmaceutical Industries Ltd. - ADR Pulp, Paper, and Paperboard Mills - 0.72% P.H. Glatfelter Co. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 1.05% A. Schulman, Inc. Securities and Commodity Contracts Intermediation and Brokerage - 5.73% BlackRock, Inc. Waddell & Reed Financial, Inc. - Class A Semiconductor and Other Electronic Component Manufacturing - 5.18% Analog Devices, Inc. Intel Corp. Ship and Boat Building - 3.33% General Dynamics Corp. Soap, Cleaning Compound, and Toilet Preparation Manufacturing - 3.36% Tupperware Brands Corp. Support Activities for Mining - 2.59% RPC, Inc. Wired Telecommunications Carriers - 1.51% Qwest Communications International, Inc. Wireless Telecommunications Carriers (except Satellite) - 2.04% Rogers Communications, Inc. - Class B (a) TOTAL COMMON STOCKS (Cost $1,015,894) PREFERRED STOCKS - 1.94% Electric Power Generation, Transmission and Distribution - 0.71% Companhia Energetica de Minas Gerais - ADR Wireless Telecommunications Carriers (except Satellite) - 1.23% Tim Participacoes S.A. - ADR TOTAL PREFERRED STOCKS (Cost $26,293) EXCHANGE-TRADED FUNDS - 1.40% Vanguard Consumer Staples ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $19,260) SHORT-TERM INVESTMENTS - 20.24% STIT-Treasury Portfolio - Institutional Class,0.03% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $281,377) TOTAL INVESTMENTS IN SECURITIES (Cost $1,342,824) - 98.27% Other Assets in Excess of Liabilities - 1.73% NET ASSETS - 100.00% $ (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of February 28, 2011. ADR - American Depositary Receipt ETF - Exchange-Traded Fund WBI Funds Notes to the Schedule of Investments February 28, 2011 (Unaudited) Note 1 – Securities Valuation The WBI Absolute Return Balanced Fund and the WBI Absolute Return Dividend Growth Fund’s (each a “Fund” and collectively, the “Funds”) investments in securities are carried at their fair value. Securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Investments in open-end funds are valued at their net asset value per share. Short-term securities having a maturity of less than 60 days are valued at their amortized cost, which approximates market value. Securities for which market quotations are not readily available or if the closing price does not represent fair value, are valued following procedures approved by the Board of Trustees. These procedures consider many factors, including the type of security, size of holding, trading volume and news events. Depending on the relative significance of the valuation inputs, these securities may be classified in either Level 2 or Level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of February 28, 2011: WBI Absolute Return Balanced Fund Level 1 Level 2 Level 3 Total Common Stocks Educational Services $ $
